DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introductory Remarks
In response to communications filed on 23 July 2021, claim(s) 1, 8-10, and 16 is/are amended per Applicant’s request. Therefore, claims 1-16 are presently pending in the application, of which, claim(s) 1 and 16 is/are presented in independent form.

No IDS has been received since the mailing of the last Office action.

Examiner’s Note
The rejections below group claims that may not be identical, but whose language and scope are so substantively similar as to lend themselves to grouping, in the interests of clarity and conciseness. Any citation to the instant specification herein is made to the PGPub version (if applicable). The examiner notes that no statement has been entered regarding the inventorship of individual claims as required under 37 CFR 1.56, and therefore assumes that all claims have the same inventorship or are directed to inventions that were commonly owned as of the effective filing date of the invention.

Claim Objections
Claims 1 and 16 are objected to because of the following informalities:  they recite “the tagging information”, which lacks antecedent basis. It seems that this is the information assigned by the tagging service, and thus recommended that the claim be amended to recite “a tagging service configured to assign tagging information to each data element” in the interest of clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 7, and 11-16 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Stowe et al. (U.S. PGPub No. 2018/0081896 A1) (hereinafter Stowe).

As per claim 1, Stowe teaches an electronic system (0039) for ingesting and processing data from multiple sources, the system comprising: 
a physical storage component (Figure 10 item 1010); and 
one or more computer hardware processors in communication with the physical storage component (Figure 10 item 1004 and corresponding description), the one or more computer hardware processors configured to execute computer-executable instructions (0171) to implement at least: 
a data ingestion service configured to parse the data into data elements and to ingest each data element as an independent transaction (0088 and 0089); 
a tagging service configured to assign information to each data element (0094); 
a relations service configured to identify relations between the data elements (0091 – parser identifies that the logical data entities are successive in the stream); 
a data persistence service configured to: 
for each data element of the data elements, 
determine a string representation for the data element, wherein determining the string representation further comprises generating a hash value from the data element (0041-43, 0076, and 0096), 
store the data element to a memory address in the physical storage component (0094), and 
map the hash value to the memory address (0114); and
store the tagging information in the physical storage component (0094); and
a query service configured to receive a query request, and in response, access, lookup, and retrieve data that matches the query request at a respective memory address according to the hash value (0141, 0143, 0144, and 0147).

As per claim 2, Stowe teaches the system of Claim 1, wherein the data elements are capable of being accessed directly from the physical storage component (0044 and 0147).

As per claim 3, Stowe teaches the system of Claim 1, wherein the data elements are linked to their data source (0092).

As per claim 4, Stowe teaches the system of Claim 1, wherein identical string representations reference a single memory address (0096 – inherent feature of an MD5 hash that identical data would yield an identical hash (memory address)).

As per claim 6, Stowe teaches the system of Claim 1, wherein the tagging service and/or relations service are configured to be applied to existing data elements in the system in order to update or provide new data based on newly obtained information (0091 – existing logical entities are provided new data as the stream is read).

As per claim 7, Stowe teaches the system of Claim 1, wherein the query service is configured to internally leverage the information assigned to each data element by the tagging service when performing searches (0094 and 0144).

As per claim 11, Stowe teaches the system of Claim 1, wherein the relations service uses data object identifiers to reference the data elements (0091 and 0094 – data block identifier and key-value family identifier).

As per claim 12, Stowe teaches the system of Claim 1, wherein the query service is configured to internally leverage relations information when performing searches (0094 and 0143).

As per claim 13, Stowe teaches the system of Claim 1, wherein the physical storage component is a non-volatile storage (0072).

As per claim 14, Stowe teaches the system of Claim 1, wherein the physical storage component is a shared elastic memory system (0068).

As per claim 15, Stowe teaches the system of Claim 1, wherein the data ingestion service is configured to implement adapter patterns to handle the multiple types of data (0088 and 0089).

As per claim 16, Stowe teaches an electronic method running on a processor (0055 and 0174) for ingesting and processing data from multiple sources, the method comprising: 
loading the data for discovery, ingestion, and processing (0039 and 0054); and 
parsing the data into data elements, each data element being ingested as an independent transaction (0088 and 0089); 
wherein each data element is assigned to a memory address in the physical storage component and is hashed to obtain a unique string representation for each data element, the string representation being mapped to the memory address (0041-43, 0076, and 0096).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stowe in view of Koeten et al. (U.S. Patent No. 10,073,864 B1) (hereinafter Koeten).

As per claim 5, Stowe does not appear to explicitly teach the system of Claim 1, wherein the data ingestion service comprises one or more data intake adapters configured to discover and access information sources, perform the parsing of data, and return outputs in an iterable format. However Koeten does teach this. Koeten at column 1 line 55 to column 2 line 8 . It would have been obvious to one of ordinary skill in the art to incorporate the teachings of Koeten into the invention of Stowe in order to have the data ingestion service comprise one or more data intake adapters configured to discover and access information sources, perform the parsing of data, and return outputs in an iterable format. This would have been clearly advantageous as it would aid in making retrieval of data sources easier.

Claim 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stowe in view of Munemann (U.S. PGPub No. 2017/0154040 A1) (hereinafter Munemann).

As per claim 8, Stowe does not appear to explicitly disclose: The system of Claim 1, wherein the one or more computer hardware processor are further configured to execute additional computer-executable instructions to at least: cause presentation of a tagging graphical user interface configured to allow a user to manage the tagging service via a web browser. However Munemann teaches this. Munemann at 0042-43. It would have been obvious to one of ordinary skill in the art to incorporate the teachings of Muneman into the invention of Stowe in order to present a tagging graphical user interface configured to allow a user to manage the tagging service via a web browser. This would have been clearly 

As per claim 10, Stowe teaches allowing users to manage queries using a graphical user interface, but does not appear to explicitly disclose: The system of Claim 1, wherein the one or more computer hardware processor are further configured to execute additional computer-executable instructions to at least: cause presentation of a query graphical user interface configured to allow a user to manage queries via a web browser. However Munemann teaches the use of a web browser managing queries. Munemann at 0046-47. It would have been obvious to one of ordinary skill in the art to incorporate the teachings of Munemann into the invention of Stowe in order to cause presentation of a query graphical user interface configured to allow a user to manage queries via a web browser. This would have been clearly advantageous as it would allow users greater control over the operations of the system. Compare with MPEP 2144.04(III).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stowe in view of Griffiths et al. (U.S. PGPub No. 2013/0031449 A1) (hereinafter Griffiths).

As per claim 9, Stowe does not appear to explicitly disclose: the system of Claim 1, wherein the one or more computer hardware processor are further configured to execute additional computer-executable instructions to at least: cause presentation of a relations graphical user interface configured to allow a user to manage the data relations via a web browser. However Griffiths does teach use of a web browser to manage relations. Griffiths at 0061 and 0121. It would have been obvious to one of ordinary skill in the art to incorporate the teachings of Griffiths into the invention of Stowe in order to cause presentation of a relations graphical user interface configured to allow a user to manage the data relations via a web browser. This would have been clearly advantageous as it would allow users to have greater control over the operations of the system. Compare with MPEP 2144.04(III).

Response to Arguments
Applicant's arguments filed 23 July 2021 have been fully considered but they are not persuasive. 
Applicant argues that Stowe does not teach “at least a service configured to store the data element to a memory address in the physical storage component, map the hash value to the memory address, and access, lookup, and retrieve data that matches the query request at a respective memory address according to the hash value as recited in amended Claim 1.” Applicant’s Response at page 8 (internal quotations omitted). As shown by the citation above Stowe does teach these features. Stowe shows the storage component (0094), demonstrates mapping of the hash value for single level search (0114), and the access, lookup, and retrieval of data matching a query request is shown (0141, 0143, 0144, and 0147). The applicant’s remarks do not address these passages, and it is believed that they will demonstrate to the applicant that Stowe does in fact teach all the elements of the independent claims. 
Applicant offers no other arguments beyond arguing allowability for the reasons cited for the independent claim(s) or dependence upon said claims.  These arguments are considered met.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J TORGRIMSON whose telephone number is (571)270-5550.  The examiner can normally be reached on Monday - Friday 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksander Kerzhner can be reached on 571.270.1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYLER J TORGRIMSON/Primary Examiner, Art Unit 2165